Citation Nr: 9906964	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-30 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to December 1945.

This matter came before the Board of Veterans' Appeals (hereinafter the 
Board) on appeal from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia, that 
denied the veteran's claim for entitlement to service connection for 
bilateral hearing loss. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original jurisdiction.

2.  During World War II, the veteran was exposed to noise.  However, upon 
his completion of duties, he was not deemed to be suffering from a hearing 
disability brought about by noise exposure.

3.  The veteran now suffers from bilateral hearing loss.

4.  Medical evidence etiologically linking the veteran's bilateral hearing 
loss with his military service or any incident therein has not been 
presented.


CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral hearing loss 
is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that during his service aboard a US Navy ship during 
World War II, he participated in naval gunfire operations.  He contends 
that the noise and concussion exposure affected his hearing and that he now 
suffers from bilateral hearing loss that can be directly related to his 
military service.  He asks for VA benefits for this condition.

A service connection claim must be well-grounded.  A well-grounded claim 
requires more than mere allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim 
to be well-grounded, there must be:

(1)  a medical diagnosis of a current disability;

(2)  medical, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between an in-service 
injury or disease and the current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the claim is 
"plausible" is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, for the second element, the type of evidence needed to 
make a claim well-grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to show incurrence 
in service if the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships of such 
service, even though there is no official record of such incurrence.  38 
U.S.C.A. § 1154 (West 1991 & Supp. 1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-grounded, and 
the initial burden placed on the veteran is not met.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).   Moreover, if a claim is not well-
grounded, then the Secretary no longer has a duty to assist a claimant in 
developing the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is significant 
because if a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate that claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  In this regard, the Court has observed that the statutory 
prerequisite of submitting a "well-grounded" claim "reflects a policy 
that implausible claims should not consume the limited resources of the VA 
and force into even greater backlog and delay claims which--as 
well-grounded--require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial adjudicators, 
for it is their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, except where the 
evidentiary assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Where the issue is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to establish a well-
grounded claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. Derwinski, 
2 Vet. App. 24 (1991).  However, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, "Congress 
specifically limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran has not met 
his statutory burden of submitting evidence of a well-grounded claim for 
service connection for bilateral hearing loss.  

Compensation will be provided if it is shown that the veteran suffers from 
a disease or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  Furthermore, when a disease was not 
initially manifested during service or within the applicable presumption 
period, direct service connection may nevertheless be established by 
evidence showing that the disease was in fact incurred or aggravated during 
the veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(d) (1998).

Entitlement to service connection for impaired hearing is subject to the 
additional requirements of 38 C.F.R. § 3.385 (1998), which provides:

For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

Presumptive periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (1998).  To establish service connection for a hearing 
loss, the veteran is not obligated to show that a hearing loss was present 
during active military service.  The evidence of record need only 
demonstrate a medical relationship between the veteran's inservice exposure 
to loud noise and a current hearing impairment.  Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the criteria stated 
in 38 C.F.R. § 3.385 (1998), and if the veteran can now establish a causal 
relationship between his hearing loss and service, service connected 
benefits will be granted.  Yet, the first consideration is whether the 
veteran has presented a well-grounded claim for entitlement to service 
connection for bilateral hearing loss.  

The service medical records are negative for any type of treatment for or 
findings of bilateral hearing loss.  When the veteran was discharged from 
the US Navy in 1945, he was given a whispered and spoken word hearing test.  
See NMS Form Y, Report of Physical Examination, December 14, 1945.  The 
results from that examination were as follows:
 
Whispered Voice 			Spoken Voice

Right Ear 			15/15 					15/15

Left Ear 			15/15 					15/15

The veteran's hearing was noted as normal and a hearing loss of either ear 
was not noted.  

To support his petition for VA benefits, he sat for an audiological 
examination in 1997.  See VA Form 10-2464, Summary Report of Examination 
for Organic Hearing Loss, January 13, 1997.  The examination results showed 
hearing loss in both the right and left ears.  However, the etiology of the 
hearing loss was not provided; i.e., the hearing loss was not attributed to 
military service or any incident therein.  Besides the hearing examination, 
the veteran also provided written statements.  In those statements, the 
veteran avers that his hearing loss is due to his exposure to noise while 
in the US Navy.  He also submitted a written statement from a fellow 
service member who served with the veteran and who attested to the 
veteran's exposure to noise during World War II.  Letter from  [redacted], 
undated.

For a claim to be well-grounded, there must be competent medical evidence 
of a current disability, the occurrence of a condition or disability while 
in service, and a nexus between an inservice injury or disease and a 
present disability.  Caluza v. Brown, 7 Vet. App. at 506.  Although the 
veteran maintains that his bilateral hearing loss is related to his 
military service, the only evidence in support of his claim are his 
assertions and those of his friend.  The appellant's service medical 
records reveal no treatment for hearing loss and the post-service medical 
evidence merely confirms the present diagnosis of bilateral hearing loss.  
Competent medical evidence has not been submitted demonstrating that his 
hearing loss is related to his military service or any inservice occurrence 
or event.  

Mere contentions of the veteran and his friend, Mr. [redacted], no matter how 
well-meaning, without supporting medical evidence that would etiologically 
relate the hearing loss with his service do not constitute a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. 
App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King 
v. Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (Where the determinative issue involves medical causation or a 
medial diagnosis, competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  

Additionally, even if there were present medical statements linking the 
veteran's hearing loss with his military service, such conclusions would be 
based upon the history provided by the veteran, and not based on personal 
observations during the critical time in question.  In other words, while 
an examiner could now speculate that service noise exposure might have 
caused the veteran's hearing loss, there would be no records of testing 
accomplished by the specialists that would substantiate their conclusions.  
Therefore, the claim of entitlement to service connection for hearing loss 
is not well-grounded and the claim is denied.  Edenfield v. Brown, 8 Vet. 
App. 384 (1994) (en banc).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. App. 609 (1992), a well-
grounded claim requires more than just a mere allegation.  In Tirpak, the United States Court of Veterans Appeals (Court), held that 
the appellant in that case had not presented a well-grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil 
actions, the Department of Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

- 7 -


